Citation Nr: 1028115	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  08-22 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from February 1960 to 
February 1964.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The Veteran's 
notice of disagreement was received in May 2007.  A statement of 
the case was issued in June 2008, and a substantive appeal was 
received in July 2008.  

Although the Veteran's notice of disagreement imitated an appeal 
as to several other issues which were denied in the September 
2006 rating decision, his substantive appeal expressly limited 
his appeal to three issues.  One of the issues is reflected on 
the first page of this decision.  The remaining issues 
(entitlement to service connection for bilateral hearing loss and 
tinnitus) were granted by rating decision in December 2008 and 
are therefore no longer in appellate status.	

On a substantive appeal received in July 2008, the Veteran 
checked the appropriate box to indicate that he wanted a hearing 
before the Board at the RO.  On a form received in September 
2009, the Veteran checked the appropriate line to indicate that 
he still desired a hearing before the Board at the RO.  On a form 
received in June 2010, and that he will attend the scheduled 
hearing.  While a hearing was scheduled for June 2010, the 
Veteran failed to appear.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

When the Veteran was afforded a VA examination in March 2006, the 
VA examiner opined that it was impossible to determine the origin 
of the Veteran's degenerative lumbar spine with degenerative disk 
diseases as well as chronic myofascial strain without neurogenic 
radiculopathy without resorting to guesswork and speculation.  
The Board finds that the VA examination is inadequate since 
neither an explanation of the basis for such an opinion was 
provided, nor is the basis of that opinion apparent in light of 
the Board's review of the evidence.  See Jones v. Shinseki, 23 
Vet. App. 382, 390 (2010).  Thus, another VA examination would be 
appropriate before the Board can proceed with appellate review.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded another 
VA examination to determine the nature, 
extent and etiology of any current low back 
disability.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with the 
examination.  Any medically indicated 
special tests should be accomplished.  
After reviewing the claims file and 
examining the Veteran, the examiner should 
respond to the following:

Is it at least as likely as not (a 50% or 
higher degree of probability) that the 
current low back disability is causally 
related to service, to specifically include 
the low back symptoms documented in service 
treatment records?  

A detailed rationale should be provided 
with reference to pertinent evidence, 
including service and post-service 
treatment records.

2.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should then review 
the expanded record and readjudicate the 
issue on appeal.  The RO should issue an 
appropriate supplemental statement of the 
case, and give the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


